DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Display Driving Apparatus and Method Capable of Supplying Flexible Porch Signal in Blank Period.
Claim Objections
Claims 7 and 16 are objected to because of the following informalities:
As per claims 7 and 16, the limitation “the same” should be “a same”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 9-11 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 20160125798) in view of Yen (US 20120032935).
As per claim 1, Park discloses a display driving apparatus (Fig. 1, #1000) configured to provide a signal to a display panel (#100) that is driven as an active period in which a source signal corresponding to image data is input and a blank period in which the source signal is not input ([0060]; [0127]), the display driving apparatus comprising:
an output buffer unit configured to output the source signal to the display panel (#100) for the active period and output a porch signal to the display panel (#100) for the blank period (Fig. 16; [0060]; [0127]; where an output buffer is inherently present); and
a low dropout (LDO) unit configured to supply the porch signal to the output buffer unit ([0060]; [0127]; where a LDO unit is inherently present).
However, Park does not explicitly teach the output buffer unit includes a buffer configured to output the source signal or the porch signal to the display panel, a first switch configured to switch a connection between the LDO unit and an input line of the buffer, and a second switch configured to switch a connection between the LDO unit and an output line of the buffer, and
the buffer is turned on or off according to a switching state of each of the first switch and the second switch.
Yen teaches the output buffer unit includes a buffer (Fig. 1, #140) configured to output the source signal or the porch signal to the display panel (#160; [0033]-[0035]), a first switch (Fig. 5, #520) configured to switch a connection between the LDO unit and an input line of the buffer (#140), and a second switch (#530) configured to switch a connection between the LDO unit and an output line of the buffer (#140; [0043]-[0045]), and
the buffer (#140) is turned on or off according to a switching state of each of the first switch (#520) and the second switch (#530; [0043]-[0045]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the output buffer unit disclosed by Park configured according to Yen so as to reduce a power consumption of the output buffer and meanwhile maintain a display quality of the flat panel display (Yen: [0007]).
As per claim 2, Park in view of Yen discloses the display driving apparatus of claim 1, wherein the buffer (Yen: #140) is turned on when the first switch (Yen: #520) is turned on and the second switch is turned off (Yen: #530; [0043]-[0045]), and
the buffer (Yen: #140) is turned off when the first switch (Yen: #520) is turned off and the second switch (Yen: #530) is turned on (Yen: [0043]-[0045]).
As per claim 5, Park in view of Yen discloses the display driving apparatus of claim 1, wherein, when the first switch (Yen: #520) is turned off and the second switch (Yen: #530) is turned off, the buffer (Yen: #140) is turned on to receive the source signal from a digital-analog converter (Yen: #130) connected to the input line of the buffer (Yen: #140), and buffer and output the received source signal (Yen: [0034]-[0035]; [0049]).
As per claims 6 and 15, Park in view of Yen discloses the display driving apparatus (method) of claim 1 (claim 11), wherein the porch signal has an intermediate value in a (voltage) range of the source signal (Park: [0064]-[0065]).
As per claim 9, Park in view of Yen discloses the display driving apparatus of claim 1, wherein the first switch (Yen: #520) is periodically turned on according to a data enable signal (Yen: #DE) that enables the source signal to be input to the display panel (Yen: [0043]-[0045]).
As per claim 10, Park in view of Yen discloses the display driving apparatus of claim 1, wherein the second switch (Yen: #530) is turned on at a time point at which the first switch (Yen: #520) is turned off and is turned off at a time point at which a data enable signal (Yen: #DE), which enables the source signal to be input to the display panel, starts (Yen: [0043]-[0045]).
As per claim 11, Park discloses a display driving method of providing a signal to a display panel (Fig. 1, #100) that is driven as an active period in which a source signal corresponding to image data is input and a blank period in which the source signal is not input ([0060]; [0127]), the method comprising:
an operation in which an output buffer unit operates in a first porch mode so that a buffer is turned on, and the output buffer unit outputs a porch signal to the display panel (#100; [0060]; [0127]; where an output buffer is inherently present);
However, Park does not teach an operation in which the output buffer unit operates in a second porch mode so that the buffer of the output buffer unit is turned off, and the output buffer unit outputs the porch signal to the display panel; and
an operation in which the output buffer unit operates in an active mode so that the buffer of the output buffer unit is turned on, and the output buffer unit outputs the source signal having pixel information to the display panel.
Yen teaches an operation in which the output buffer unit (Fig. 1, #140) operates in a second porch mode so that the buffer of the output buffer unit (#140) is turned off, and the output buffer unit (#140) outputs the porch signal to the display panel (#160; [0033]-[0035]; [0041]-[0042]); and
an operation in which the output buffer unit (#140) operates in an active mode so that the buffer of the output buffer unit (#140) is turned on, and the output buffer unit (#140) outputs the source signal having pixel information to the display panel (#160; [0033]-[0035]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the output buffer unit disclosed by Park configured according to Yen so as to reduce a power consumption of the output buffer and meanwhile maintain a display quality of the flat panel display (Yen: [0007]).
As per claim 14, Park in view of Yen discloses the method of claim 11, wherein a first switch of the output buffer unit (Yen: #140) is periodically turned on according to a data enable signal (Yen: #DE) that enables the source signal to be input to the display panel (Yen: #160; [0040]-[0042]).
As per claim 16, Park in view of Yen discloses the method of claim 11, wherein the porch signal has the same value in the first porch mode and the second porch mode of the output buffer unit and has different values in the first porch modes, which are different from each other, and the second porch modes, which are different from each other, of the output buffer unit (Yen: [0033]-[0035]; [0040]-[0043]).
As per claim 17, Park in view of Yen discloses the method of claim 11, wherein the display panel is driven as a first porch period in the operation in which the output buffer unit (#140) operates in the first porch mode (Yen: [0033]-[0035]), and
the display panel (Yen: #160) is driven as the second porch period and a frame skip period in the operation in which the output buffer unit (Yen: #140) operates in the second porch mode (Yen: [0040]-[0042]).
Allowable Subject Matter
Claims 3-4, 7-8 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a display driving apparatus configured to provide a signal to a display panel that is driven as an active period in which a source signal corresponding to image data is input and a blank period in which the source signal is not input and comprising an output buffer unit configured to output the source signal to the display panel for the active period and output a porch signal to the display panel for the blank period does not teach or fairly suggest the output buffer unit outputs the porch signal when one of the first switch and the second switch is turned on, and the output buffer unit outputs the source signal when both the first switch and the second switch are turned off, the output buffer unit receives the porch signal from the LDO unit, and buffers and outputs the received porch signal when the first switch is turned on and the second switch is turned off, and the output buffer unit outputs the porch signal received from the LDO unit when the first switch is turned off and the second switch is turned on, when the first switch is turned on and the second switch is turned off, the output buffer unit operates in a first porch mode in which the buffer is turned on and outputs the porch signal, when the first switch is turned off and the second switch is turned on, the output buffer unit operates in a second porch mode in which the buffer is turned off and outputs the porch signal, and the porch signal has the same value in the first porch mode and the second porch mode of the output buffer unit and has different values in the first porch modes, which are different from each other, and the second porch modes, which are different from each other, of the output buffer unit, a first switch of the output buffer unit is turned on and a second switch of the output buffer unit is turned off in the operation in which the output buffer unit operates in the first porch mode, the first switch is turned off and the second switch is turned on in the operation in which the output buffer unit operates in the second porch mode, and the first switch is turned off and the second switch is turned off in the operation in which the output buffer unit operates in the active mode.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044. The examiner can normally be reached 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        



/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622